     Case: 3:17-cv-50340 Document #: 79 Filed: 12/22/20 Page 1 of 5 PageID #:358




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

DANZELL THROWER,                                      )
              Plaintiff,                              )
                                                      )       No. 17 CV 50340
v.                                                    )       Judge Iain D. Johnston
                                                      )
AMBER ALLEN, SUSAN TUELL, and                         )
KRISTINA MERSHON,                                     )
               Defendants.                            )

                          MEMORANDUM OPINION AND ORDER

       The plaintiff alleges that the three defendants were deliberately indifferent to his reports
of abdominal pain, blood in his stool, and vomiting and nausea while he was at Dixon
Correctional Center. See 28 U.S.C. § 1983. In their answers, the defendants asserted the
affirmative defense of failure to exhaust administrative remedies, and now seek summary
judgment on that defense. For the reasons that follow, the motions are granted, the amended
complaint is dismissed, and this case is terminated.

                                         BACKGROUND

        As evident from the responses to each other’s Local Rule 56.1 statements of facts, the
parties do not agree on much other than that plaintiff Danzell Thrower was an inmate at Dixon
Correctional Center from November 2016 to October 2017. According to Mr. Thrower’s
statement of additional fact, from May to October 2017 he made several complaints of severe
abdominal symptoms including sharp pain to defendants Susan Tuell and Kristina Mershon, both
nurses at Dixon. Pl. Statement of Addt’l Facts [Dkt. 64] #2. As a result of his condition, he was
unable to eat normally and lost 25 pounds. Id. #3. Ms. Mershon, Ms. Tuell and defendant
Amber Allen, a nursing administrator, failed to treat his symptoms or refer him to a doctor. Id.
##4, 5. His symptoms worsened, including vomiting and rectal bleeding. Id. #6. To get the
defendants’ attention Mr. Thrower ingested metal pieces and was finally referred to a
gastroenterologist, who removed the pieces and diagnosed the plaintiff as suffering from an
ulcer. Id. at ##7, 10, 11.

        Defendants Tuell and Mershon object to Mr. Thrower’s recitation of his medical history
because his statements of fact rely only on his unverified amended complaint, rather than on any
evidence in the record such as medical reports or an affidavit. See Lewis v. Richards, 107 F.3d
549, 554 (7th Cir. 1997) (to survive summary judgment, the non-movant “must present some
evidence, beyond the bare allegations of his complaint.”). Defendant Allen did not respond to
Mr. Thrower’s statements of fact and so did not lodge the same objection. The Court expects
more from counsel. Nevertheless, those facts as alleged by Mr. Thrower remain unsupported by
record evidence. Ultimately, though, other than providing background, those asserted facts have
not factored into the Court’s resolution of the pending motions.
    Case: 3:17-cv-50340 Document #: 79 Filed: 12/22/20 Page 2 of 5 PageID #:359




         The parties dispute what if any grievances Mr. Thrower filed about the defendants’
alleged deliberate indifference. Mr. Thrower contends that he submitted three grievances: on
September 21, 2017; October 2, 2017; and January 11, 2018. Pl. Statement of Addt’l Facts [Dkt.
64] ##13, 14, 15. In support, he attaches the three grievances. Id. According to Mr. Thrower, in
the September 2017 grievance, he complained about the nurses at Dixon and their rude behavior.
Id. #13. In the October 2017 grievance, he contends that he complained about the sharp pain in
his stomach, persistent vomiting of blood, a B-wing nurse’s refusal to help him, and officials’
failure to contact the nurses. Id. #14. And finally in the January 2018 grievance, he contends
that he complained about defendants Mershon and Tuell’s refusal to give him proper medication.
Id. #15.

         Defendants Mershon and Tuell dispute that Mr. Thrower submitted the September and
October 2017 grievances. But in support, they cite to an interrogatory response by defendant
Allen in which she states that Mr. Thrower never filed them “upon information and belief,”
without elaborating how she knows that. Tuell & Mershon Resp. to Pl. Statement of Addt’l
Facts [Dkt. 66] ##13, 14; see Corder v. Lucent Technologies Inc., 162 F.3d 924, 927 (7th Cir.
1998) (trial court did not abuse its discretion when on summary judgment it disregarded a
verified affidavit based on “information and belief.”). Again, the Court expects more from
counsel. Nevertheless, all three defendants rely on an affidavit from Sarah Johnson of the
Administrative Review Board stating that the ARB keeps records of all grievances and responses
that inmates appeal, and that the ARB has no record of any grievance from Mr. Thrower “about
access to, the quality of, of the timing of his medical treatment for abdominal issues, sharp pains
in his stomach, blood in his stool, vomiting, or nausea.” Tuell & Mershon Statement of Facts
[Dkt. 66] ##9, 10, 11; Allen Statement of Facts [Dkt. 56] #19.

                                           ANALYSIS

        The Prison Litigation Reform Act requires prisoners to exhaust all administrative
remedies available to them before they may have their claims heard in a federal court. See 42
U.S.C. § 1997e(a); Pavey v. Conley, 544 F.3d 739, 740 (7th Cir. 2008). To exhaust
administrative remedies, a prisoner must comply with the procedures and deadlines set forth in
the prison’s policies. Hernandez v. Dart, 814 F.3d 836, 842 (7th Cir. 2016). Exhaustion is a
precondition to filing suit in federal court, thus an inmate may not exhaust his administrative
remedies after filing. Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). The Seventh Circuit
requires strict compliance with available exhaustion procedures. Dole v. Chandler, 438 F.3d
804, 809 (7th Cir. 2006). However, where the prison fails to inform a prisoner of the grievance
procedure, the grievance procedure is rendered unavailable and the exhaustion requirement is
inapplicable. Hernandez, 814 F.3d at 842-43. The defendant bears the burden of proving a
prisoner failed to exhaust the available administrative remedies. Turley v. Rednour, 729 F.3d
645, 650 (7th Cir. 2013).

        The grievance procedure for inmates at Illinois Department of Corrections facilities like
Dixon is set out at 20 Ill. Admin. Code § 504.810 et seq. It requires prisoners to follow a three-
step process to exhaust their administrative remedies: (1) informally attempt to resolve the
grievance with a prison counselor, (2) formally file the grievance with the prison's grievance
    Case: 3:17-cv-50340 Document #: 79 Filed: 12/22/20 Page 3 of 5 PageID #:360




officer within 60 days of the incident giving rise to the complaint, and (3) if the prisoner is not
satisfied with the grievance officer's response, to file an appeal to the ARB within 30 days of the
date of the grievance officer's decision. 20 Ill. Admin. Code §§ 504.810, 830, 850. The
grievance must contain as much factual detail as possible regarding the incident, including
relevant names, dates, and locations. However, where names are not known, “the offender must
include as much descriptive information about the individual as possible.” Id. at § 504.810. If
an inmate has been transferred away from the facility where the incident occurred, he shall
submit his grievance directly to the Administrative Review Board. Id. at § 504.870.

         The defendants filed two separate motions for summary judgment on the limited issue of
exhaustion. The Court begins with the motion by IDOC defendant Amber Allen. Ms. Allen
contends that Mr. Thrower failed to exhaust as to her because he filed no grievance identifying
her or any conduct by her. The Court agrees. Even accepting as true Mr. Thrower’s contention
that he filed the grievances attached to his summary judgment materials, none of them names
Allen or gives any information that appears to be about her. In the September 21, 2017,
grievance, Mr. Thrower complains that nurse Wolber has a “rude manner,” and that she agreed to
tell her boss as well as nurses Mershon and Tuell “what is happen[ing],” but never did. Dkt. 64
Ex. A. He also asks that nurses Mershon and Wolber be held accountable “for letting me bleed
from my rectum for retaliatory purposes.” Id.. Even if Ms. Allen is the “boss” to whom Mr.
Thrower referred, the grievance does not accuse the boss of any wrongdoing. The October 2,
2017, grievance likewise does not mention Allen. Dkt. 64 Ex. B. It does refer to a Jane Doe
nurse on B-wing and correctional officer William who refused him medical attention after he
vomited blood and had a mild seizure in his cell. Id. But Mr. Thrower does not contend in his
response brief that the October 2017 grievance is about Ms. Allen, and in his amended complaint
he refers to her as a nurse administrator to whom he wrote a letter detailing his medical
condition, rather than as a nurse who ever attended to him. Dkt. 17 ¶ 14. There is nothing in the
grievance, or anywhere else in the record, to support that Mr. Thrower’s reference to the nurse
on B-wing who refused to treat him was Ms. Allen. As for his January 11, 2018, grievance, it
refers only to defendants Mershon and Tuell. Dkt. 64 Ex. C. More significantly, Mr. Thrower
contends that he filed it in January 2018, months after he filed suit in November 2017, and so it
cannot serve as evidence that he exhausted that grievance before he filed suit. See Chambers v.
Sood, 956 F.3d 979, 984 (7th Cir. 2020) (“the PLRA requires prisoners to exhaust administrative
remedies before filing suit; a ‘sue first, exhaust later’ approach is not acceptable.”) (emphasis in
original). Because none of the grievances he contends he filed identify Ms. Allen, her motion for
summary judgment on the issue of exhaustion is granted.

        The court now turns to the motion by Wexford defendants Mershon and Tuell. They
contend that Mr. Thrower has also failed to exhaust his administrative remedies as to them.
Assuming again solely for purposes of this motion that the plaintiff did file the three grievances
submitted with his summary judgment materials, two of them clearly do not address Ms.
Mershon or Ms. Tuell. Neither the October 2, 2017, grievance nor the January 11, 2018,
grievance mention them or any conduct by them. Dkt. 64 Ex. B, C. The October 2, 2017,
grievance does mention the Jane Doe nurse on B-wing who refused him medical attention, but
Jane Doe cannot be either Ms. Mershon or Ms.Tuell because Mr. Thrower established in his
earlier grievance from September 2, 2017, that he knew both of them by name. Id. Ex. B.
Additionally, as mentioned above, the January 11, 2018, was filed after Mr. Thrower initiated
     Case: 3:17-cv-50340 Document #: 79 Filed: 12/22/20 Page 4 of 5 PageID #:361




this lawsuit, and so that grievance cannot serve as evidence that he exhausted that grievance
before he filed suit. Id. Ex. C.

        That leaves only the September 21, 2017, grievance. In it, Mr. Thrower mentions both
Ms. Mershon and Ms. Tuell. But Mr. Thrower does not allege any wrongdoing by Ms. Tuell;
rather, he mentions only that nurse Wolber told him she would report her rude manner to Ms.
Tuell and Ms. Allen, but never did. Dkt. 64 Ex. A. The grievance does allege misconduct by
Ms. Mershon, asking that she be held accountable “for letting me bleed from my rectum.” Id.
As a result, the grievance does satisfy the requirement that the prisoner’s grievance contain
factual detail about the incident and the identity of the persons involved. See 20 Ill. Admin Code
§ 504.810.

         However, it is undisputed that Mr. Thrower never appealed the September 21, 2017, or
for that matter the the October 2, 2017, or January 11, 2018, grievances. 1 Dkt. 63 at #19. Under
the Illinois Administrative Code, a grievance officer has two months in which to respond to a
prisoner’s grievance “when reasonably feasible under the circumstances.” See 20 Ill. Admin
Code § 504.830(e). If the prisoner is not satisfied with the response, the next step toward
exhaustion is to file an appeal with the ARB within 30 days of the grievance officer’s decision.
Id. at § 504.850(a). Mr. Thrower did not do so. In fact, he filed suit before the two months had
passed during which the grievance officer was to respond to his grievance. As a result, Mr.
Thrower filed suit too soon, before he had completed the process to administratively exhaust his
grievances. Chambers, 956 F.3d at 984. Mr. Thrower asserts that Ms. Tuell misled him about
the grievance process by telling him that it can take six months to a year to get a response to a
grievance. Pl. Statement of Addt’l Facts [Dkt. 64] #17. He argues that her misstatement made
the grievance process unavailable to him, excusing him from exhausting. See Dole, 438 F.3d at
809 (“Prison officials may not take unfair advantage of the exhaustion requirement, however,
and a remedy becomes ‘unavailable’ if prison employees do not respond to a properly filed
grievance or otherwise use affirmative misconduct to prevent a prisoner from exhausting.”).
Defendant Tuell disputes that she told Mr. Thrower it takes six months to a year for a response to
a grievance. Mershon & Tuell Resp. to Pl. Statement of Addt’l Facts [Dkt. 66] #17. But even if
she had, such a statement might explain a delay in appealing, or at least checking on the status of
his grievance. See Lockett v. Bonson 937 F.3d 1016, 1027-28 (7 th Cir. 2019) (prisoner who did
not receive receipt provided for in regulations should have followed up to ascertain the status of
his appeal); Hill v. Bond, No. 13 CV 7305, 2015 U.S. Dist. LEXIS 29593, at *9 (N.D. Ill. Mar.
11, 2015) (Shah, J.) (“inmates fail to exhaust if they do nothing—do not follow up, do not ask for
instruction, or fail pursue the issue in any way—after hearing no response to a grievance.”). It
does not explain why Mr. Thrower jumped the gun by filing suit too early, before the grievance
officer’s time to respond had passed. Nor does his transfer from Dixon to Pontiac excuse his
failure to appeal before filing suit because he could have appealed directly to the ARB.
Chambers v. Sood, 956 F.3d 979, 984 (7th Cir. 2020) (“Whether by ‘appeal’ or through a fresh
grievance raising a problem that occurred at an earlier-assigned facility, Chambers needed to
submit the matter to the ARB.”)

1
 In response to defendant Allen’s statement of fact #19 that the plaintiff failed to appeal the results of any grievance
he filed while at Dixon, the plaintiff responded that he disputed the assertion, but cited to no record evidence. He
also disputed the assertion because it was a legal conclusion. But whether or not he appealed is a fact, not a legal
conclusion. As a result, Allen’s statement of fact #19 is deemed admitted.
    Case: 3:17-cv-50340 Document #: 79 Filed: 12/22/20 Page 5 of 5 PageID #:362




        In summary, Mr. Thrower failed to exhaust his administrative remedies as to defendant
Allen and Tuell because he does not identify any wrongdoing by them in the grievances that he
contends he submitted, and as to all three defendants because he did not wait for a response to
his grievances before filing suit. For those reasons, all three defendants are entitled to judgment
on their affirmative defenses of failure to exhaust.

        However, that does not resolve all of the issues presented to the Court. In the grievance
Mr. Thrower contends he filed on January 11, 2018, he stated that he was housed at Dixon on the
date he filed it, and was reporting about conduct that occurred at Dixon. Defendants Mershon
and Tuell contend the defendant backdated the grievance because by January 11, 2018, he had
been transferred to Pontiac. Reply [Dkt. 65] at 2. It is undisputed that Mr. Thrower was
transferred away from Dixon in October 2017. Defs. Mershon and Tuell Responses to Pl.’s
Statement of Facts [Dkt. 66] #1. Defendants Mershon and Tuell assert that the grievance has
been doctored to look like it was filed on January 11, 2018, and was actually filed by Mr.
Thrower in January 2019, noting that it was stamped received by Dixon on January 16, 2019. It
is not clear why Dixon stamped it at all if he was no longer there. In any event, the defendants
assert that the defendant backdated the document, had assigned counsel submit it in opposition to
the motions for summary judgment, and has thereby committed a fraud upon the Court. As a
result of the fraud, defendants Mershon and Tuell contend that the plaintiff’s complaint should
be dismissed.

        Accusations of a backdated document filed with the Court to oppose a motion for
summary judgment raise a serious concern that would normally warrant further inquiry and an
evidentiary hearing. But the plaintiff’s case is already being dismissed for failure to exhaust, so
the Court declines to inquire further at this time to determine whether the complaint should also
be dismissed because of a fraud on the Court. However, if the case ever returns to this Court, it
will take up the issue then.

                                         CONCLUSION

       For the reasons given, the defendants’ motions for summary judgment [51] and [54] are
granted, the plaintiff’s amended complaint is dismissed for failure to exhaust, and this case is
terminated.


Date: December 22, 2020               By:     _________________________________________
                                              Iain D. Johnston
                                              United States District Judge
